DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 30, 34-35, 46 and 56-60 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 30, none of the prior art fairly teaches or suggest a method of forming a superhard polycrystalline construction, comprising: providing a first mass of particles or grains of superhard material; admixing the first mass of particles or grains with a binder material to form a first green body; placing the first green body into a canister to form a first pre-sinter assembly; treating the first pre-sinter assembly in the presence of a catalyst/solvent material for the superhard grains at an ultra-high pressure of around 5.5 GPa or greater and a temperature to sinter together the grains of superhard material to form a first polycrystalline superhard construction; processing the first polycrystalline superhard construction to form a first thermally stable annular region; preparing a second pre-sinter assembly comprising placing a second mass of particles or grains of superhard material to form a second polycrystalline superhard region in contact with a pre-formed substrate and the first thermally stable annular region, the pre-formed substrate having a longitudinal axis and comprising a body portion and a projection, the projection extending at least in part from the body portion by around 3mm or greater as measured in a plane parallel to the longitudinal axis of the substrate; treating the second pre-sinter assembly in the presence of a catalyst/solvent material for the superhard grains at an ultra-high pressure of around 5.5 GPa or greater and a temperature to sinter together the second mass of grains of superhard material to form the second region and bond the substrate to the first and second regions of polycrystalline superhard material; wherein the projection extends from the body of the substrate into the body of superhard material towards a cutting face, the body of polycrystalline material extending around the projection; and wherein the body of polycrystalline material has a thickness from the cutting face along a peripheral side edge of the construction to the interface with the substrate of at least around 3 mm, the cutting face being in the first region. The prior art teaches similar methods, but does not teach the second sintering process with a second mass of grains of superhard particles, in combination with the other limitations of the claim (see Griffo et al. US 2008/0142276). Further, there is no motivation or suggestion available to modify the prior art to arrive at the instantly claimed invention. As such independent claim 30 is seen as novel and non-obvious over the prior art, and deemed allowable.
With respect to the dependent claims they are found to be allowable at least for the same reasons given above, and in further consideration of their additional limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734